

117 S1285 IS: Debarment Enforcement of Bad Actor Registrants Act of 2021
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1285IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Cornyn (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to authorize the debarment of certain registrants, and for other purposes.1.Short titleThis Act may be cited as the Debarment Enforcement of Bad Actor Registrants Act of 2021 or the DEBAR Act of 2021.2.Debarment of certain registrantsSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended by adding at the end the following:(h)Debarment of certain registrantsThe Attorney General may issue an order to prohibit, conditionally or unconditionally, and permanently or for such period as the Attorney General may determine, any person from being registered under this title to manufacture, distribute, or dispense a controlled substance or a list I chemical, if the Attorney General finds that the person—(1)meets or has met any of the conditions for suspension or revocation of registration under subsection (a); and(2)has a history of prior suspensions or revocations of registration..